DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The examiner contacted the applicant’s representative and explained that amending claims 1, 10 and 18 corresponding to the amended claims 4-7, 12-15 and 19 would advance the prosecution of the application. No response has been forthcoming. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratner et al., US 20180295375 A1.
Considering claim 1, the claimed 
a) a video input structured to receive a video signal in a one of a plurality of possible video formats (receiving device 108 receiving video signals, see at least Fig.1). 
b) a cumulative distribution function generator structured to generate a cumulative distribution function curve from a component of the video signal (in order to make use of a variable threshold to detect foreground using a BFIM, three foreground curves may be constructed, one for each of the foreground fractions.  Each foreground curve may represent the cumulative distribution function of the area-weighted foreground fraction for that metric, ¶¶ [0261]);  
c) a feature detector structured to generate one or more feature vectors from the cumulative distribution function curve (The individual features of the two images may then be compared using a Euclidean metric to establish a correspondence between features, thereby generating a motion vector for each feature, ¶ [0132].See also ¶¶ 0298, 0407 and 0424; determine motion vectors for video frame segments of the first video feed, 3504 Fig. 35).
d) a video classifier structured to accept the one or more feature vectors from the feature detector and to generate a prediction of the video format in which the video signal was produced based, at least in part, on the received feature vectors (Identifying the target emblem may include classifying at least one of a plurality of features, using a classifier, to identify the target emblem in the video frame, ¶ [0219], Fig.16. predictor 4432, ¶ [0396]; Embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), [0410]. See also ¶¶ 0097, 0391, 0396 and 0504).

As to claim 2, the video classifier is structured to generate the prediction of the video format based, at least in part, on a model generated for the video classifier (Ratner teaches generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410]).

As to claim 3, the video format detector according to claim 1 in which the classifier is support vector machine (the classifier 1534 may include any number of different 
types of classifiers such as, for example, a support vector machine (SVM), an 
extreme learning machine (ELM), a neural network, a kernel-based perceptron, a 
k-NN classifier, a bag-of-visual-words classifier; ¶ [0210]).

In regards to claim 8, the video format detector according to claim 1, wherein the video classifier is a Bayesian device, a decision tree, or a convolutional neural network (Bayesian decision theory, ¶ [0390]).

As to claim 9, (Original) The video format detector according to claim 1, further comprising a color space classifier structured to accept the one or more feature vectors from the feature detector and to generate a prediction of the color space in which the video signal was produced based, at least in part, on the received feature vectors (Ratner teaches embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410]. 

Considering claim 10, (Original) A method for detecting a video format of an input video, comprising: 
a) receiving a video signal in one of a plurality of possible video formats (receiving device 108, Fig.1). 
b) generating a cumulative distribution function curve from a component of the video signal (in order to make use of a variable threshold to detect foreground using a BFIM, three foreground curves may be constructed, one for each of the foreground fractions.  Each foreground curve may represent the cumulative distribution function of the area-weighted foreground fraction for that metric, ¶ [0261]);  
c) generating one or more feature vectors from the cumulative distribution function curve (The individual features of the two images may then be compared using a Euclidean metric to establish a correspondence between features, thereby generating a motion vector for each feature, ¶ [0132] see also ¶¶ 0298, 407 and 424; determine motion vectors for video frame segments of the first video feed, 3504 Fig. 35).
d) generating, by a video classifier, a prediction of the video format in which the video signal was produced based, at least in part, on the one or more feature vectors (Identifying the target emblem may include classifying at least one of a plurality of features, using a classifier, to identify the target emblem in the video frame, ¶ [0219], Fig.16. predictor 4432, ¶ [0396]; Embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410]. See also ¶¶0097, 0391, 0396 and 0504);

As to claim 11. (Original) The method according to claim 10, wherein generating the prediction of the video format includes generating the prediction based, at least in part, on a model generated for the video classifier (Embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410]).

As to claim 16, wherein the video classifier is a support vector machine, a Bayesian device, a decision tree, or a convolutional neural network. (the classifier 1534 may include any number of different types of classifiers such as, for example, a support vector machine (SVM), an extreme learning machine (ELM), a neural network, a kernel-based perceptron, a k-NN classifier, a bag-of-visual-words classifier; ¶ [0210]).

Regarding claim 18, see the rejection of claim 1. 

 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner in view of Su et al. US 20140247869 A1.

Regarding claims 17 and 20, the claimed generating a prediction of the color space in which the video signal was produced based, at least in part, on the one or more feature vectors, Ratner is not entirely silent and discloses the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410].  See also ¶ [0210].  In a similar field of art, Su teaches layer decomposition in hierarchical VDR coding. Specifically, Su teaches the prediction processing unit (122) may generate a 12+ bit prediction image in the YCbCr color space based on the set of mapping parameters (134) and the decoded base layer image.  As used herein, examples of mapping parameters may include, but are limited only to, polynomial parameters used for prediction. [0057]. Furthermore, Su discloses the prediction processing unit (222) may generate, based on the set of mapping 
in the RGB color space, (see ¶ [0085]). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Ratner, such being typical considerations of the skilled artisan, by providing the prediction processing as taught by Su for the purpose of obtaining accurate image prediction of the color space. 

Allowable Subject Matter
Claims 4-7, 12-15 and 19 (as amended) are allowed.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekiguchi et al., US 20110032991 A1 discloses image encoding/decoding device/method and predicted signal generation.  
Moriyama et al. US 2009/00334857 discloses a predicted-image generating unit that generates a predicted image in accordance with a plurality of prediction modes indicating predicted-image generating method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 6, 2022 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422